Citation Nr: 0940656	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.  His service records also indicate that he had 
approximately 6-1/2 months of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

Previously, the Veteran had requested a hearing before the 
Board in his March 2005 VA Form 9 substantive appeal, but he 
subsequently withdrew his hearing request in correspondence 
dated July 2005.

In a July 2007 decision, the Board denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2008, the Court issued an Order 
vacating the July 2007 Board decision and remanding the 
appeal for readjudication consistent with the parties' June 
2008 Joint Motion for Remand.  The Board thereafter 
reconsidered the merits of the claims and denied service 
connection for bilateral hearing loss and tinnitus in an 
October 2008 appellate decision.  The Veteran again appealed 
to the Court, which vacated the October 2008 Board decision 
and remanded the appeal for readjudication consistent with 
the parties' April 2009 Joint Motion for Remand.  The basis 
of the Court's vacatur was so that the Board could consider 
pertinent evidence that was in the constructive possession of 
VA, but which had not been associated with the Veteran's 
claims file at the time the Board rendered its October 2008 
appellate decision.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam).  (Where documents proffered by the 
appellant are within the Secretary of VA's control and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are, in contemplation 
of law, before the Secretary and the Board and should be 
included in the record.  If such material could be 
determinative of the claim and was not considered by the 
Board, a remand for readjudication would be in order.  Bell, 
at 613.)


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability as defined by the applicable regulation for VA 
compensation purposes.

2.  Bilateral tinnitus is not the result of a disease or 
injury in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

The United States Court of Appeals for the Federal Circuit 
previously held that any VCAA notice errors should be 
presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.   However, in the 
recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA.  The Supreme 
Court held that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  Therefore, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claims or 3) that the benefit 
could not be awarded as a matter of law.  See also Sanders, 
487 F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

Prior to initial adjudication of the Veteran's claims, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).

Since the Board has concluded in this appellate decision that 
the preponderance of the evidence is against the service 
connection claims at issue, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes that the Veteran identified Dr. 
R.T., whom he alleged treated his hearing and back problems 
in the early 1970s, but the Veteran himself stated that Dr. 
T. was deceased.

The Board notes that pursuant to the Joint Motion for Remand 
of April 2009, the heretofore outstanding evidence at issue, 
consisting, in pertinent part, of three temporary claims 
folders containing the Veteran's contentions, VA treatment 
records dated 2004-2007, a private medical opinion dated in 
May 2008 from R.F.M., M.D., and copies of medical treatises 
from several sources discussing sensorineural hearing loss 
and tinnitus as these syndromes relate to military noise 
exposure, have been duly associated with the Veteran's claims 
file.  The additional evidence also includes documents 
relating to adjudicatory actions by VA during the course of 
this appeal that pertain to the claims at issue.  Otherwise, 
the Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).

The Veteran was afforded a VA audiological examination in 
December 2004 to obtain opinions as to whether his hearing 
loss and tinnitus conditions could be directly attributed to 
service.  The examiner had access to the Veteran's pertinent 
medical history and has presented a opinion within the 
context of this history.  Further examination or opinion is 
not needed on these service connection claims because, at a 
minimum, there is no persuasive and competent medical 
evidence that the claimed conditions may be associated with 
the Veteran's military service.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted and, in this regard, the Board further notes 
that the Veteran does not allege that his hearing loss has 
worsened since the examination.  See VAOPGCPREC 11-95.  The 
Board thus concludes that the December 2004 VA examination is 
adequate for adjudication purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Factual background and analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Regarding impaired hearing, VA has specifically defined what 
is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009). ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The Veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of a 
disease or injury in service.  Specifically, the Veteran 
states that he was exposed to acoustic trauma while serving 
aboard an aircraft carrier due to his close proximity to 
engine noise generated by naval aircraft taking off and 
landing while he performed maintenance upon them.

The Veteran's service records confirm his account that he 
regularly worked alongside aircraft traffic.  Therefore, the 
Board concedes that he had in-service exposure to acoustic 
trauma.

The Veteran's September 1967 entrance examination revealed 
the following audiometric findings:

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not enclosed in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures within parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
N/A
-5 (0)
LEFT
5 (20)
-5 (5)
-5 (5)
N/A
-5 (0)

See Standard Form (SF) 88, entrance examination report, 
September 1, 1967. 

In February 1971, a naval air crewman examination revealed 
the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

See SF 88, air crewman examination report, February 5, 1971. 

At the time of his discharge from active duty service, the 
Veteran's audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
5
5
5
10
10

See SF 88, separation examination report, December 8, 1971.

The clinical evidence indicates no hearing loss or tinnitus 
during the Veteran's period of active duty.  Post-service, 
there is no objective medical evidence of hearing loss within 
one year of the Veteran's separation from active duty, such 
that onset of hearing loss in service could be presumed.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009); Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  In fact, there is no clinical 
evidence of hearing problems or tinnitus for many decades 
after service discharge, with the earliest clinical record 
indicating the existence of an audiological disability being 
a December 2002 treatment note showing "tinnitus (secondary 
to) aircraft engine noise X 25-30 y(ears)" and a November 
2003 note from Dr. R.F.M. stating "It is my opinion that . . 
. their (sic) is no question that exposure to loud noises on 
(an aircraft carrier) contributed to (the Veteran's) hearing 
loss and tinnitus. . ."

The Veteran was afforded a VA audiological examination in 
December 2004, at which the examiner diagnosed him with 
tinnitus and moderately severe sensorineural hearing loss of 
the right ear and moderate sensorineural hearing loss of the 
left ear.  Objective testing of his hearing acuity on 
audiological examination revealed the following scores:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
20
25
30
30
25

Speech audiometry testing, using the Maryland CNC Word List, 
revealed speech recognition ability of 94 percent in the 
right ear and 94 percent in the left ear.

See VA audiological examination report, December 10, 2004. 

The VA examiner considered the Veteran's account of having 
experienced hearing loss and tinnitus symptoms since active 
duty, which the Veteran believed to have been associated with 
his exposure to flight line noise.  However, after reviewing 
the Veteran's claims file and clinical history, the VA 
examiner opined that since the Veteran had normal hearing at 
discharge and there was no objective evidence of actual 
acoustic damage and no clinical record of complaints of 
hearing loss or tinnitus in service, it was therefore not at 
least as likely as not that these conditions were related to 
military service. 

The Board acknowledges the private medical opinions the 
Veteran has submitted in support of his claim from R.F.M., 
M.D., dated in November 2003 and May 2008.  Essentially, Dr. 
R. F.M. stated that the Veteran's exposure to loud aircraft 
engine noises in service contributed to his current hearing 
loss and tinnitus.  The Board observes that the Court has 
previously held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The Board notes that Dr. R.F.M.'s 
opinions are obviously based on the Veteran's report of his 
history and that the opinions are conclusory in nature and 
did not provide any supporting rationale as to why the 
Veteran's hearing loss and tinnitus are linked to his period 
of active duty.  Therefore, the Board finds that the December 
2004 VA examiner's nexus opinion, which is predicated upon a 
detailed rationale, has greater probative weight.  Although 
the Board concedes that the Veteran was exposed to loud 
noises in service while working in close proximity to 
aircraft, because the clinical evidence showing no hearing 
loss or tinnitus complaints in service or for many years 
afterwards contradicts the Veteran's account of such 
continuity of symptomatology, we find his historical 
statements in this regard to be lacking in credibility for 
purposes of linking his current hearing loss and tinnitus to 
his period of active duty.  Therefore, to the extent that Dr. 
R.F.M.'s nexus opinions are predicated on the Veteran's self-
reported and non-credible history of continuity of hearing 
loss and tinnitus symptoms since service, the Board also 
finds these opinions to be lacking in probative value towards 
establishing a link.  Furthermore, Dr. R.F.M.'s opinions fail 
to explain how the Veteran's hearing loss and tinnitus could 
be related to service when there is no objective evidence 
demonstrating the existence of these conditions for the 30-
plus year period between his separation from service in 
December 1971 and the December 2002 private treatment note.  
As such, the Board does not find these cursory statements of 
Dr. R.F.M. to be persuasive.

To the extent that the only remaining evidence in support of 
the Veteran's claims are his lay statements alleging that his 
hearing loss and tinnitus are related to service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).

The Veteran is not, however, competent to diagnose any 
medical disorder or to render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  As previously stated, the Board finds that the 
Veteran's lay statements regarding onset of hearing loss and 
tinnitus in service and continuity of such symptoms 
thereafter are contradicted by the contemporaneous service 
treatment records and post-service treatment records, showing 
no such disabilities until 2002, thereby diminishing the 
credibility of the Veteran's historical account.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Ultimately, the Board concludes that 
the adverse VA medical opinion of December 2004 cited above 
outweighs the favorable evidence of record.  The Board finds 
the December 2004 VA examination report to be the most 
persuasive evidence in this case in resolving the issue of 
whether it is at least as likely as not that the Veteran's 
hearing loss and tinnitus are attributable to service.  
Initially, regarding bilateral hearing loss, the Board notes 
that the private opinions submitted by the Veteran do not 
provide clinical audiometric findings.  Based on the findings 
of the December 2004 VA examination report, the Veteran does 
not suffer from bilateral hearing loss for VA compensation 
purposes.  The scores obtained show that his pure tone 
thresholds in either ear are not 26 decibels or higher in at 
least three frequencies from 500, 1000, 2000, 3000, and 4000 
Hertz, or that he has speech recognition scores of less than 
94 percent speech recognition for either ear.  The VA 
examiner also provided a well-reasoned explanation as to why 
the Veteran's bilateral hearing loss and tinnitus are not 
related to his period of active duty.

In sum, the Board finds that the claim for service connection 
for bilateral hearing loss must fail as current medical 
evidence (i.e., the December 2004 VA examination report) 
fails to establish that the Veteran has a current hearing 
loss disability for VA purposes.  See Hickson, supra; see 
also 38 C.F.R. § 3.385 (2009).  Further, even if the Board 
were to assume that the Veteran had hearing loss, it is 
notable that the December 2004 VA examiner specifically 
discounted an etiological link between hearing loss and 
tinnitus and military service.  Under these circumstances, 
the disposition of the bilateral hearing loss claim is based 
on the law, and not the facts of the case, and must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The claim for bilateral 
tinnitus fails based on the lack of a credible medical nexus 
opinion.  See Hickson, supra.

Pursuant to the April 2009 Joint Motion for Remand and Court 
order, the Board has reviewed and considered the pertinent 
evidence contained within three temporary claims folders that 
have not heretofore been associated with the Veteran's claims 
file.  The non-duplicative evidence includes VA medical 
records dated 2004-2007 showing diagnoses of bilateral 
hearing loss and tinnitus, and copies of medical treatises 
from several sources discussing sensorineural hearing loss 
and tinnitus and how exposure to military noise, including 
small arms fire, ordnance explosions, and aircraft engine 
noise, may result in hearing loss and tinnitus.  

The Board finds that the probative value of the VA records, 
to the extent that they are submitted for purposes of linking 
the Veteran's audiological disabilities to his period of 
military service, is very limited being that they do not 
contain any nexus opinion buttressed by a cogent rationale in 
this regard.  

The medical treatise evidence submitted by the Veteran is 
also of limited value towards linking his hearing loss and 
tinnitus with active duty.  The Board acknowledges that 
medical articles or treatises can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, 
the medical articles were submitted independently by the 
Veteran, and were not accompanied by the opinion of a medical 
expert linking the Veteran's hearing loss and tinnitus with 
service.  The favorable private medical opinions of Dr. 
R.F.M. were submitted independent of these medical articles 
and, as has been previously discussed, Dr. R.F.M.'s opinions 
were deemed to have less probative weight than the December 
2004 VA medical opinion addressing the nexus issue because 
they did not include any detailed rationale.  Thus, the 
medical articles submitted by the Veteran stand alone as 
medical discussions of the generic relationship between 
development of hearing loss and tinnitus following exposure 
to acoustic trauma, without any association with, or 
reference to, the specific facts of the Veteran's individual 
case.  As such, they are insufficient to establish, on their 
own, the required medical nexus opinion for causation.  
Again, as the Veteran does not possess the requisite medical 
training and expertise, his own lay assertions of a link 
between his hearing loss and tinnitus and his military 
service do not make these medical treatises probative 
evidence towards establishing such a relationship.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
bilateral hearing loss and bilateral tinnitus, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  In this case, for the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the Veteran's claims.  There is not an approximate 
balance of evidence.  The appeal must therefore be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


